Dismissed and Memorandum Opinion filed August 24, 2006












 
Dismissed
and Memorandum Opinion filed August 24, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00133-CR
____________
 
DIANNA ALBERT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County,
Texas
Trial Court Cause No.
699,314
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because
this Court has not delivered an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue
the mandate of the Court immediately.
PER CURIAM
 
Judgment rendered and Memorandum Opinion
filed August 24, 2006.
Panel consists of Chief Justice
Hedges and Justices Seymore and Guzman.
Do not publish C Tex. R. App. P. 47.2(b).